DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on January 4, 2022.  Claims 1-21 are currently pending, and claims 1, 3, 5-7, 9, 11, and 14-21 have been amended.

Claim Objections
Claims 16, and 18-21 are objected to because of the following informalities:  
In claim 16, the phrase should read, “wherein the diffusion mechanism” in order to correct the grammar and for clarity.
In claim 20, the word “a” must be deleted from the phrase “wherein the fuel is [[a]] not a jet fuel” to correct a typographical error.
Claim 21 is also objected to for its incorporation of the above through its dependency of claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 14 recites, “wherein a fuel provided from the fuel source to the fuel distribution assembly is output from the fuel distribution assembly with a zero velocity (emphasis added). Examiner understands this to mean that the diffusion means is what causes the reduction in velocity (see claim 16), but the diffusion mechanism is NOT part of the fuel distribution assembly as it is claimed separately therefrom (claim 15). Therefore, it is unclear as claimed how the fuel exits the fuel distribution assembly at a near zero velocity when it has not yet encountered the diffusion mechanism. Examiner suggests that either the diffusion mechanism be made a part of the “fuel distribution assembly” or that the fuel leaves the diffusion mechanism at a near-zero velocity.
Claims 15-21 are also rejected for their incorporation of the above through their dependencies of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0124496 to Hough et al. (“Hough”) in view of U.S. Patent No. 5,888,072 to Musto et al. (“Musto”).
Regarding claim 1 (Amended), Hough teaches a simulator for performing live fire testing (firefighter training, Title; live fire simulator, Abstract) comprising: a containment pan having a cavity formed therein (steel-edged recess in concrete slab foundation 3 that includes concrete apron 18, FIG. 5, ¶53 or steel pan 2, as shown in Fig. 2, which covers slab 3 and extends up a wall of trench 4 thereby forming a cavity for the supports 10, pipes 12, and gravel 9 of the simulator); a fuel distribution assembly positioned within the containment pan, the fuel distribution assembly including a plurality of pipes arranged within the cavity (fuel distribution pipework 12 lies on base of recess, FIG. 3, ¶54); a fuel source arranged in fluid communication with the fuel distribution assembly (propane supplied from supply pipe 13 leading from control equipment 5, FIGS. 2, 3, 5, ¶41); and a diffusion mechanism covering the fuel distribution assembly (fuel distribution pipework 12 is disposed below gravel layer 9, FIG. 5, ¶54), wherein attributes of a fire generated using the simulator are similar to attributes of a jet- fuel fire (particularly related to simulating fires in aviation scenarios and can include a fuel spill, ¶1, ¶2; goal is to simulate a jet-fuel fire (i.e., the fire has attributes as similar as possible to a jet-fuel fire) while maintaining realism and controllability without actually using jet fuel, ¶7).
Hough lacks, but Musto teaches, in a fuel spill module for a firefighter trainer, a fuel distribution assembly including a plurality of pipes arranged within the cavity, the plurality of pipes being configured to evenly distribute an ignitable fuel across the cavity, wherein the plurality of pipes are arranged in a rectangle including a cross piece extending between opposite sides of the rectangle (See Fig. 2 with rectangular conduits 12 extending around the perimeter of pan with additional cross-rectangular conduits 13, and col. 3, ll. 46-49 describing each rectangular conduit extending across the tray has discharge ports at approximately evenly spaced distances for releasing the liquid fuel at a uniform rate thereby providing an even distribution). 
Hough teaches all of the features of the claimed a simulator for performing live fire testing except for the use of the rectangular/cross member configuration of the piping. Hough uses a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in a serpentine configuration. However, Musto teaches, in a simulator for performing live fire testing, a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in the claimed rectangular/cross member configuration. Because both Hough and Musto teach the use of fuel distribution assemblies positioned within the containment pan of a fire simulator, it would have been obvious to one skilled in the art to substitute one type of configuration of piping (rectangular/crossmember) for another (serpentine) to achieve the predictable result of distributing fuel for the fire simulator to ignite.
Regarding claim 2 (Original), Hough teaches wherein the attributes include flicker, magnitude, phase relationship, and wavelength (particularly related to simulating fires in aviation scenarios and can include a fuel spill, ¶1, ¶2; goal is to simulate a jet-fuel fire (i.e., the fire has attributes as similar as possible to a jet-fuel fire) while maintaining realism and controllability without actually using jet fuel, ¶7; jet-fuel fire inherently has attributes of flicker, magnitude, phase relationship, and wavelength as evidenced by claim 2).  
Regarding claim 3 (Amended), Hough teaches wherein the containment pan includes a planar base (bottom of recess in concrete slab foundation 3 is planar, FIG. 5) and at least one sidewall extending from the base to define a cavity (e.g., concrete apron 18 forms sidewalls extending upward from bottom of recess in concrete slab foundation 3, FIG. 5).
Regarding claim 4 (Original), Hough teaches wherein the fuel distribution assembly is removably mounted within the cavity (fuel distribution pipework 12 is removably located in the recess in concrete slab foundation 3, FIG. 5, connected to the system via supply pipe 13 leading from control equipment 5, FIGS. 2, 3, 5).  
Regarding claims 5-7 (Amended), Hough teaches wherein the fuel is a gaseous fuel; wherein the fuel is not jet fuel; AND wherein the fuel is one of liquid petroleum, propane, butane, and ethylene (e.g., propane, propane supplied from supply pipe 13 leading from control equipment 5, FIGS. 2, 3, 5, ¶41; propane is not jet fuel; see also prior-art rejection of claim 1). 
Regarding claim 8 (Original), Hough teaches wherein the fuel distribution assembly is configured to evenly distribute fuel from the fuel source within the containment pan (serpentine fuel distribution pipework 12 evenly distributes fuel received via supply pipe 13 in recess, FIGS. 3, 5, ¶54, ¶70).  
Regarding claim 9 (Amended), Hough teaches wherein each of the plurality of sections of pipe includes a plurality of holes through which fuel from the fuel source is expelled (fuel distribution pipework 12 includes plurality of pipe sections in fluid communication, FIG. 3; each section has holes, apertures, or nozzles for ejecting fuel, FIG. 3, ¶54).  
Regarding claim 12 (Original), Hough teaches wherein the diffusion mechanism is configured to reduce a velocity of fuel as it is expelled from the fuel distribution assembly (gravel 9 reduces the velocity of the fuel ejected from pipework 12: gravel 9 disperses the ejected fuel, ¶54; without the gravel, there will not be optimal dispersion and combustion of the fuel rising from the perforated pipes, e.g., the fuel will be deprived of the dispersive effect of the gravel and exposed pipes will be subject to the full radiant heat of combustion, ¶18). 
Regarding claim 14 (Amended), Hough teaches having a cavity formed therein; a fuel distribution assembly positioned within the containment pan, the fuel distribution assembly including a plurality of pipes arranged within the cavity, (see prior-art rejection of claim 1) wherein a fuel provided from the fuel source to the fuel distribution assembly is output from the fuel distribution assembly with a zero velocity (gravel 9 disperses the ejected fuel, ¶54; without the gravel, there will not be optimal dispersion and combustion of the fuel rising from the perforated pipes, e.g., the fuel will be deprived of the dispersive effect of the gravel and exposed pipes will be subject to the full radiant heat of combustion, ¶18; in other words, the fuel is ejected from fuel distribution pipework 12, hits gravel 9, and its velocity is reduced to near zero when it is dispersed by gravel 9 in order to optimize combustion and more realistically simulate the jet-fuel fire).
Hough lacks, but Musto teaches, in a fuel spill module for a firefighter trainer, a fuel distribution assembly including a plurality of pipes arranged within the cavity, the plurality of pipes being configured to evenly distribute an ignitable fuel across the cavity, wherein the plurality of pipes are arranged in a rectangle including a cross piece extending between opposite sides of the rectangle (See Fig. 2 with rectangular conduits 12 extending around the perimeter of pan with additional cross-rectangular conduits 13, and col. 3, ll. 46-49 describing each rectangular conduit extending across the tray has discharge ports at approximately evenly spaced distances for releasing the liquid fuel at a uniform rate thereby providing an even distribution). 
Hough teaches all of the features of the claimed a simulator for performing live fire testing except for the use of the rectangular/cross member configuration of the piping. Hough uses a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in a serpentine configuration. However, Musto teaches, in a simulator for performing live fire testing, a fuel distribution assembly positioned within the containment pan with a plurality of piping arranged in the claimed rectangular/cross member configuration. Because both Hough and Musto teach the use of fuel distribution assemblies positioned within the containment pan of a fire simulator, it would have been obvious to one skilled in the art to substitute one type of configuration of piping (rectangular/crossmember) for another (serpentine) to achieve the predictable result of distributing fuel for the fire simulator to ignite.
Regarding claim 15 (Amended), Hough teaches wherein a diffusion mechanism covers the fuel distribution assembly (gravel 9 covers fuel distribution pipework 12, FIG. 5, ¶54).  
Regarding claim 16 (Amended), Hough teaches wherein the diffusion mechanism minimizes the velocity of the fuel as it is output from the fuel distribution assembly (see prior-art rejection of claim 14).  
Regarding claim 17 (Amended), Hough teaches wherein the diffusion mechanism comprises a porous material (gravel 9, e.g., igneous stone chippings, ¶62; igneous stone is porous).  
Regarding claim 19 (Amended), Hough teaches wherein the diffusion mechanism comprises a plurality of stones arranged in overlapping arrangement with the fuel distribution assembly (fuel distribution pipework 12 is disposed below gravel layer 9, FIG. 5, ¶54).
Regarding claim 20 (Amended), Hough teaches wherein the fuel is a not a jet fuel (see prior-art rejection of claim 1) and attributes of a fire generated using the simulator are similar to attributes of a jet-fuel fire (see prior-art rejection of claim 1).  
Regarding claim 21 (Amended), Hough teaches wherein the attributes include flicker, magnitude, phase relationship, and wavelength (see prior-art rejection of claim 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto as applied to claim 1 above, and further in view of CN Pub. No 200710024575, Li et al. (“Li”).
Regarding claim 10 (Original), Hough teaches further comprising a control unit arranged within a fluid flow path defined between the fuel distribution assembly and the fuel source to change the fuel flow rate (fuel supply control unit for regulating the supply of fuel to the fuel distribution pipes 12, i.e., control equipment 5, FIG. 5, ¶45). Hough also recognizes that it is well known in the art to vary the fuel flow rate via valves (¶9).  
Hough may not explicitly teach a ball valve being movable between an open position and a closed position to selectively couple the fuel source to the fuel distribution assembly. However, Li teaches this feature (e.g., gas storage tank 1 selectively coupled to pipeline 15 via ball valve 2, FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hough by Li and include a ball valve with open and closed positions as part of the fuel supply control unit for selectively coupling the fuel supply to the fuel distribution pipes as part of the fuel supply control unit of Hough as a matter of design choice. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2004/0211263, Wiesinger et al. (“Wiesinger”).
Regarding claim 11 (Amended), Hough may not explicitly teach wherein a pressure regulator and an in-line flow meter are arranged within a fluid flow path defined between the fuel distribution assembly and the fuel source, the pressure regulator being operable to adjust a flow rate of fuel from the fuel source to the fuel distribution assembly as measured by the in-line flow meter. Hough does recognize that it is well known in the art to vary the fuel flow rate via valves (¶9), and Hough also teaches a fuel supply control unit for regulating the supply of fuel to the fuel distribution pipes 12, i.e., control equipment 5 (FIG. 5, ¶45). Further, Wiesinger teaches an invention that relates to a method for continuous measuring of dynamic fluid consumption, particularly of fuel, by means of a continuously-operating flow sensor with variable pressure drop, preferably a mass flow sensor, whereby the pressure beyond the flow sensor is adjusted to a constant value by means of a pressure regulator (¶2). In other words, one of ordinary skill in the art before the effective filing date would have readily understood that flow rate can be adjusted using a pressure regulator and that including a flow meter would let the flow rate be known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hough by Wiesinger and include a pressure regulator for adjusting the flow rate instead of a valve or valves as a matter of design choice via substitution, and it further would have been obvious to include an in-line flow meter in order to yield the predictable results of being able to verify the flow rate set by the pressure regulator.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto as applied to claim 1 above, and further in view of U.S. Patent No. 5,509,807, Joice et al. (“Joice”).
Regarding claim 13 (Original), Hough may not explicitly teach wherein the simulator is mountable to a movable support for movement between a plurality of positions during operation of the simulator. However, Joice teaches a portable fire simulator for firefighter training with many of the same features as Hough (on carts 14, FIG. 5; when incorporated into an over-water combustion system for simulating fires, the ignition system may be used for training individuals to handle a broad range of firefighting equipment because it may be used with a variety of different simulators, for example, small pan fixed or portable over-water combustion systems, or fixed or portable large pan over-water combustion systems, including transportable pans or enclosures which may be used to form fire training pits up to 200 square feet in size, FIG. 5, col. 4, l. 59 – col. 5, l. 2). Joice further teaches that portable simulators are beneficial in that they enable individuals to be trained near, or even within, their working locations, and avoid the expense of traveling to a fixed installation and the resultant loss of work time (col. 5, ll. 2-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a movable support (such as cart(s) 14) on which to mount the device of Hough to make it portable in order to yield the predictable results of enabling individuals to be trained near or at their own working locations and avoid the expense of traveling to a fixed installation and the resultant loss of work time.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hough in view of Musto as applied to claims 14-15 above, and further in view of U.S. Patent No. 2,817,689, White (“White”).
Regarding claim 18 (Amended), Hough teaches wherein the diffusion mechanism is arranged in overlapping arrangement with the fuel distribution assembly (gravel layer 9 overlaps fuel distribution pipework 12, FIG. 5; see also prior-art rejection of claim 1).
Hough may not explicitly teach wherein the diffusion mechanism comprises a plurality of chain. Hough teaches that the diffusion mechanism is gravel layer 9 (FIG. 5). However, White teaches a gas scrubber wherein any suitable gas distributor and diffuser plate or screen can be employed (col. 6, ll. 53-54), and it is within the scope of the invention to employ packing material such as jack chain, rings, broken stone, etc., within the scrubber vessel to increase the degree of contact between the scrubbing medium and the gas being scrubbed (col. 6, ll. 54-59). In other words, jack chain and broken stone (e.g., igneous stone chippings as in Hough, i.e., “gravel,” ¶62) are known equivalents for packing material through which a gas passes. It would have been obvious to one of ordinary skill in the art before the effective filing date to select jack chain as in White instead of gravel as in Hough as a matter of design choice between known equivalents to yield the same results.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BODENDORF whose telephone number is (571) 272-6152.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        


                                                                                                                                                                                                        /MALINA D. BLAISE/Primary Examiner, Art Unit 3715